Title: Thomas Barclay to John Adams, 3 Dec. 1786
From: Barclay, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Madrid

              3d. Decr. 1786
            
          

          I hope the Treaty with the Emperor of Morocco and all the Papers
            Mentiond in My Letter to You and Mr. Jefferson of the 2d. of october are before this time in Paris—The Day following
            the date of that letter a Copy of which you have Inclosed I was Confined with a Fever,
            But at length after several Delays some of which were Unavoidable, I sent Every thing
            Necessary by Col. Franks who went forward from the Escurial the 16th. of last Month—I also send you the Copy of a letter which I wrote to you and
              Mr. Jefferson from hence the 7th. and of one from the Escurial the 15th. which
            will place before you My Motives for setting out Tomorrow for Alicant. of this Date I
            have Valued on you in Favor of Mess. Lynch & Bellew of Cadiz Four Hundred Pounds
            Sterling which please to Honor and Apply to the Debit of the United States—I am Not
            Furnish’d with those Gentlemens Accounts as I lately sent Presents through their hands
            to the Governor of Tangeir and to some other Persons in Morocco, But I think I am still
            Indebted to them, and I shall at all Events be obliged to Value on you for as Much
            Farther as will Compleat the sum of Twenty thousand Dollars and I hope I shall not have
            occasion to Exceed that amount—I think I have Effects belonging to the Public under my
            Care to the amount of at least Five Hundred Pounds Sterling. Consisting of Cambricks in
            France, which I Cou’d not Procure permission to bring with Me. A Gold Musical Box and an
            Organ that were Deranged in the Carriage, and some other Articles that were Improperly
            Chosen, part of which I put into the Hands of Lynch & Bellew to be Disposed of—I
            sincerely Congratulate you on the Encrease of your Family, and am with Best Compliments
            to Mrs Adams and Mr. and Mrs. Smith / Dear sir / Your Most Obed. /Servant—


          
            
              Thos Barclay
            
          
          
            I have been obliged to open this Letter to say That the Bill
              Mentiond therein for Four Hundred Pounds Sterg. of this Date is in Favor of Mess:
              Drouilhet & Co. at 10 Days sight—and Not in Favor
              of Lynch & Bellew as said in the Letter—I Alterd the Bill because the Exchange
              is More Favourable Here than at Cadiz—
          
        